Name: Commission Regulation (EC) No 2389/94 of 30 September 1994 amending Regulation (EC) No 1431/94 laying down detailed rules for the application in the poultrymeat sector of the import arrangements provided for in Council Regulation (EC) No 774/94
 Type: Regulation
 Subject Matter: tariff policy;  animal product
 Date Published: nan

 Avis juridique important|31994R2389Commission Regulation (EC) No 2389/94 of 30 September 1994 amending Regulation (EC) No 1431/94 laying down detailed rules for the application in the poultrymeat sector of the import arrangements provided for in Council Regulation (EC) No 774/94 Official Journal L 255 , 01/10/1994 P. 0104 - 0105 Finnish special edition: Chapter 2 Volume 13 P. 0041 Swedish special edition: Chapter 2 Volume 13 P. 0041 COMMISSION REGULATION (EC) No 2389/94 of 30 September 1994 amending Regulation (EC) No 1431/94 laying down detailed rules for the application in the poultrymeat sector of the import arrangements provided for in Council Regulation (EC) No 774/94THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 774/94 of 29 March 1994 opening and providing for the administration of certain Community tariff quotas for high-quality beef, and for pigmeat, poultrymeat, wheat and meslin, and brans, sharps and other residues (1), and in particular Article 7 thereof,Having regard to Council Regulation (EEC) No 2777/75 of October 1975 on the common organization of the market in poultrymeat (2), as last amended by Commission Regulation (EEC) No 1574/93 (3), and in particular Article 15 thereof,Whereas Commission Regulation (EC) No 1431/94 (4) lays down the detailed rules for applying in the poultrymeat sector the import system provided for by Regulation (EC) No 774/94;Whereas, with a view to preventing speculation, the conditions for gaining access to the system must be adjusted;Whereas, on the basis of the experience gained, the period in which licence certificates are to be lodged must be brought forward by one month so that quotas can be used from the start of each period rather than from the end of first month of each period, as is currently the case;Whereas the origin of the products imported pursuant to Regulation (EC) No 1431/94 must be known;Whereas these provisions must be introduced as quickly as possible, although certain measures may not be applied immediately;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EC) No 1431/94 is hereby amended as follows:1. Article 3 (a) is replaced by the following:'(a) Applicants for import licences must be natural or legal persons who, at the time applications are submitted, can prove to the satisfaction of the competent authorities in the Member States that they have imported or exported not less than 25 tonnes (product weight) of products falling within CN code 0207, 1602 31 or 1602 39 in the two calendar years preceding the year in which the licence application is lodged. However, retail establishments or restaurants selling their products to final consumers are excluded from the benefits of this system.`;2. the first subparagraph of Article 4 (1) is replaced by the following:'1. Licence applications may be lodged only during the first 10 days of the month preceding each period specified in Article 2.`;3. Annex III to Regulation (EC) No 1431/94 is replaced by the Annex to this Regulation.Article 2 This Regulation shall enter into force on 1 October 1994.However, Article 1 (2) shall apply from 1 March 1995.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 September 1994.For the CommissionRenÃ © STEICHENMember of the Commission(1) OJ No L 91, 8. 4. 1994, p. 1.(2) OJ No L 282, 1. 11. 1975, p. 77.(3) OJ No L 152, 24. 6. 1993, p. 1.(4) OJ No L 156, 23. 6. 1994, p. 9.ANNEX 'ANNEX IIIApplication of Regulation (EC) No 1431/94>START OF GRAPHIC>COMMISSION OF THE EUROPEAN COMMUNITIESGD VI/D/3 - Poultry sector>END OF GRAPHIC>